DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Substitute Drawings filed December 9, 2021 are received and entered.
2.	Claims 1, 3, 15, and 24 are amended.  Claims 8 – 11, 17, 20 – 23 are cancelled.  Claims 1 – 7, 12 – 16, 18 – 19, and 24 – 28 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The objections to the Drawings are WITHDRAWN in view of the Substitute Drawings.
5.	The objections to claim 24 and 25 are WITHDRAWN in view of the Amendment.
6.	On pages 8 – 9 of the Response, Applicant argues that “[I]n every example, Moussette combines multiple waveforms into one to produce a modified audio/tactile response based on combining the characteristics of the individual waveforms” while “[T]he amended independent claim makes clear that only one waveform, individually and distinctly from any other waveform, produces the audible and/or tactile response to the touch surface that would be felt by a user interacting with the touch surface”.
Applicant’s argument has been fully considered and is found unpersuasive for at least the following reasons.  Accordingly, Moussette teaches the newly added subject matter of claims 1 and 15 during specific time periods.
Moussette teaches: wherein an audible and/or tactile response to the touch surface is produced by only one of the current waveform or the subsequent waveform (FIG. 5J; paragraph [0235]; during all time periods excluding P3, the combined tactile output 510H is produced only by first tactile output 502 [current waveform]).
  This finding is further supported by the amendment to claim 3 which requires that different audible and/or tactile responses are generated at different times based on whether the subsequent waveform is being generated.
If Applicant has intended to require something more specific than what is referenced above with regard to Moussette, Applicant is encouraged to add further specificity to the independent claims. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 – 7, 12 – 16, 18 – 19, and 26 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussette et al. (U.S. Pub. 2018/0129292).
Regarding claim 1, Moussette teaches: an electronic device (FIGS. 1A, 2; paragraph [0041]; portable multifunction device 100) comprising:
a touch sensitive interface comprising one or more touch sensors and a touch surface, the touch sensors identifying a touch event on the touch surface (FIGS. 1A, 2; 
a waveform actuator (FIGS. 1A, 1C; paragraph [0068], [0154]; tactile output generator 167 transmits a haptic feedback to a user in response to waveforms transmitted from haptic feedback controller 161.  Tactile output generator 167 may include speakers or other electroacoustic devices to provide haptic feedback to a user);
a memory (FIG. 1A; paragraph [0041]; memory 102); and
a processor, the processor in electrical communication with the one or more touch sensors, the waveform actuator, and the memory, wherein the processor executes instructions stored on the memory (FIG. 1A; paragraph [0054]; processor 120 executes instructions stored in memory 102 to perform the disclosed functions of device 100.  This includes the operations of the touch-sensitive display system 112 and the tactile output generator 167), the instructions causing the processor to:
receive a touch signal from the one or more touch sensors (FIG. 4A, 7A; paragraph [0060], [0188], [0275]; a user touches application icon 424 with finger / contact 407 on touch screen 112.  This contact 407 results in the touch sensors of touch screen 112 transmitting a signal identifying that a touch has been applied at the location of the application icon 424 to processor 120);
select a feedback control signal from a plurality of feedback control signals based on the touch signal received, the selected feedback control signal causing the waveform actuator to propagate at least one pressure wave comprising a waveform, wherein the waveform for each of the feedback control signals is different (FIGS. 5A, 5I, 5K; 
in response to the touch signal received causing a subsequent feedback control signal to be selected that is different from a current feedback control signal, coordinate a transition from a current waveform associated with the current feedback control signal to a subsequent waveform associated with the subsequent feedback control signal such that an amplitude and a direction of a beginning of the subsequent waveform matches an amplitude and a direction of an ending of the current waveform (FIGS. 5A, 5I, 5K; paragraphs [0154], [0204], [0234], [0244], [0286]; when the user’s contact includes a second triggering condition represented by indicator 503G, a second tactile output 504G [subsequent feedback signal] on a second tactile channel is generated resulting in a 
wherein an audible and/or tactile response to the touch surface is produced by only one of the current waveform or the subsequent waveform (FIG. 5I; paragraph [0232]; during the time periods before P1 and after P5, the combined tactile output 510G is produced only by first tactile output 502 [current waveform]).
Regarding claim 15, this claim is a method recitation of the functional operations set forth above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as those set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claims 2 and 16, Moussette teaches: wherein the transition occurs when the amplitudes of the current and subsequent waveforms are zero (FIGS. 5A, 5I, 
Regarding claim 3, Moussette teaches: wherein the audible and/or tactile response to the touch surface produced by the current waveform is different from the audible and/or tactile response to the touch surface produced by the subsequent waveform (FIG. 5I; paragraphs [0044], [0232]; as set forth above, the waveforms of the tactile channels 1 and 2 may be different in frequency and/or amplitude.  Accordingly, during at least time period P3, the tactile output 504G [subsequent waveform] may be different from the tactile output 502 [current waveform] time periods of before P1 and after P5).  
Regarding claims 4 and 18, Moussette teaches: wherein instructions causing the processor to coordinate the transition comprise:
receiving data indicating the amplitude and direction of the current waveform at predetermined time intervals (FIGS. 5A, 5I, 5K; as illustrated, each of the tactile output signals are in the form of sinusoidal waves having repeated intervals with differing amplitudes and directions at different times),

Regarding claims 5 and 19, Moussette teaches: wherein the direction of the current waveform is negative when the current waveform has a negative slope, and the direction of the current waveform is positive when the current waveform has a positive slope (FIGS. 5A, 5I, 5K; as set forth above, the waveforms are sinusoidal and have an amplitude and a direction corresponding to the slope.  With regard to all disclosed waveforms, when the slope is negative the direction is negative and when the slope is positive the direction is positive).
Regarding claim 6, Moussette teaches: wherein the instructions further cause the processor to: measure an elapsed time that the touch signal is within a range associated with the feedback control signal; 

in response to the elapsed time being greater than the minimum elapsed time, select the feedback control signal from the plurality of feedback control signals (paragraph [0198]; in some embodiments, a user input must satisfy time-based criteria in order for the device to respond by generating haptic feedback.  Specifically, for some “deep press” inputs, a minimum time threshold must be exceeded in order for the input to be properly recognized and haptic feedback to be generated in response thereto).
Regarding claim 7, Moussette teaches: wherein the touch signal received comprises a touch location on the touch surface, and the feedback control signal selected is based, at least in part, on the touch location (paragraphs [0077], [0145]; haptic feedback is provided to a user at locations corresponding to a user’s contact input on displayed user interface objects).
Regarding claims 12 and 26, Moussette teaches: wherein each waveform represents voltage (paragraph [0155]; waveforms applied to tactile output generator 167 correlate to a voltage and/or current level).
Regarding claims 13 and 27, Moussette teaches: wherein each waveform represents power (paragraph [0155]; waveforms applied to tactile output generator 167 correlate to a voltage and/or current level.  Power = Voltage * Current, therefore each waveform “represents” power as well).
Regarding claims 14 and 28, Moussette teaches: wherein each waveform represents current (paragraph [0155]; waveforms applied to tactile output generator 167 correlate to a voltage and/or current level).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Moussette.
Regarding claim 24, Moussette teaches: wherein the one or more touch sensors comprise force sensors, and the touch signal received from the one or more touch sensors comprises a force signal, and the method further comprises determining a force magnitude, acceleration, and/or location of a force applied to the touch surface from the force signals received from the force sensors, wherein the feedback control signal is selected based, at least in part, on a least one of the determined force magnitude, determined acceleration, and/or determined location of the force applied to the touch surface (FIG. 1A; paragraphs [0066, [0073], [0198]; device 100 may include contact intensity sensors 165 which detect force or pressure of an applied to determine intensity [magnitude] of an applied touch.  The response of the device, i.e., haptic feedback, may depend on at least the intensity [magnitude] of the force applied to the touch surface).
Moussette fails to explicitly disclose that the force sensors include three or more force sensors.
Moussette discloses “one or more contact intensity sensors 165” (paragraph [0066]).
Please see MPEP §2144.05(I) which refers to case law that has found that where claimed ranges overlap, a prima facie case of obviousness exists.
Since the range of force sensors of Moussette includes “one or more”, this disclosed range overlaps with Applicant’s slightly narrower range of “three or more”.
Accordingly, it would have been obvious to a person of ordinary skill in the art to utilize three or more force / contact intensity sensors in Moussette because it is within the disclosed range.  This utilization of three or more force / contact intensity sensors renders Applicant’s claim obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention.
Regarding claim 25, Moussette teaches: wherein the instructions further cause the processor to: measure an elapsed time that the touch signal is within a range associated with the feedback control signal; 
compare the elapsed time to a minimum elapsed time; and
in response to the elapsed time being greater than the minimum elapsed time, select the feedback control signal from the plurality of feedback control signals (paragraph [0198]; in some embodiments, a user input must satisfy time-based criteria in order for the device to respond by generating haptic feedback.  Specifically, for some “deep press” inputs, a minimum time threshold must be exceeded in order for the input to be properly recognized and haptic feedback to be generated in response thereto).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626